USDC IN/ND case 3:20-cv-01007-DRL-MGG document 6 filed 05/10/21 page 1 of 7


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DONALD E. MUDICA III,

                       Plaintiff,

        v.                                     CAUSE NO. 3:20-CV-1007 DRL-MGG

 ST. JOSEPH COUNTY SUPERIOR
 COURTS et al.,

                       Defendants.

                                     OPINION AND ORDER

       Donald E. Mudica, III, a prisoner without a lawyer, filed a complaint against the

St. Joseph Superior Court, Judge Jane W. Miller, prosecutor Tom Fryska, public defender

Sean P. Hilgendorf, and an unknown court officer. Under 28 U.S.C. § 1915A, the court

must review the merits of the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against an immune defendant. In doing so, this pro se filing must be “liberally construed”

and “held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007).

       Mr. Mudica alleges that in 2019 a series of hearings was held before Judge Jane W.

Miller in St. Joseph Superior Court on a petition to revoke his placement from a

community corrections program. Mr. Mudica alleges he has difficulty hearing and

communicates primarily by writing and lip reading. He says he is “only able to at best

convey [60 percent] of the information during a one on one conversation spoken in
USDC IN/ND case 3:20-cv-01007-DRL-MGG document 6 filed 05/10/21 page 2 of 7


English.” ECF 4 ¶ 1. At the first hearing, Mr. Mudica, appearing without a lawyer, told

Judge Miller about his hearing loss. Judge Miller was recovering from a recent surgery

that affected her voice, and could not speak loudly enough for Mr. Mudica to completely

hear. Although Mr. Mudica says he was “unable to participate meaningfully” in the

hearing, he says he “mask[ed]” his inability to participate because he “sensed the Judge’s

[ ] annoyance” with the situation. Id. ¶ 2.

       At the next hearing, Mr. Mudica was represented by public defender Sean

Hilgendorf. Mr. Mudica claims Mr. Hilgendorf advised him to plead guilty without

giving him a list of the alleged violations or “moving to an area that accommodated our

legal discussion.” Id. ¶ 3. He asked Mr. Hilgendorf for an unspecified accommodation for

future hearings, but Mr. Hilgendorf told him the proceedings would be short and that

“he would handle it.” Id. ¶ 4. Mr. Mudica pleaded guilty to the revocation, allegedly

without understanding to what he was pleading.

       At the sentencing hearing on February 19, 2019, Judge Miller again described the

violations alleged in the petition. At that point, Mr. Mudica allegedly “discovered that he

unknowingly pled” to the violations, and “claimed his innocence.” Id. ¶ 4. The sentencing

proceeded despite his protests, and he was ordered to serve the rest of his sentence with

the Indiana Department of Correction.

       A.     Americans with Disabilities Act and Rehabilitation Act.

       Mr. Mudica alleges violations of Title II of the Americans with Disabilities Act

(ADA) and § 504 of the Rehabilitation Act. Title II of the ADA, §§ 12131–12134, prohibits

discrimination by a public entity against a person with a disability in public services or


                                              2
USDC IN/ND case 3:20-cv-01007-DRL-MGG document 6 filed 05/10/21 page 3 of 7


programs. Tennessee v. Lane, 541 U.S. 509, 516–517 (2004). In judicial proceedings, the

person must be given a “meaningful opportunity to be heard by removing obstacles to

their full participation.” Id. at 522–523. Discrimination occurs when the defendant knows

that a violation of these rights is “substantially likely,” and fails to act. Lacy v. Cook Cty.,

Illinois, 897 F.3d 847, 862 (7th Cir. 2018). A Rehabilitation Act claim is “functionally

identical”: it requires Mr. Mudica to allege that the agency denied him access to a

program or activity because of a disability. Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir.

2015).

         Neither the ADA nor the Rehabilitation Act provides for a lawsuit against

individuals. See 29 U.S.C. § 794(b); 42 U.S.C. § 12131. Any claim under these statutes is a

claim against the state agency itself. See Jaros v. Illinois Dep’t of Corr., 684 F.3d 667, 670 (7th

Cir. 2012). Congress abrogated sovereign immunity for Title II claims that implicate

access to the courts, and for Rehabilitation Act claims when the state program at issue

receives federal financial assistance.1 See Sossamon v. Texas, 563 U.S. 277, 291 (2011); Lane,

541 U.S. at 531. Therefore, a county court could be an appropriate defendant under either

statute. See, e.g, King v. Indiana Supreme Ct., No. 1:14-CV-01092-JMS, 2015 WL 2092848, 13-

15 (S.D. Ind. May 5, 2015). Prakel v. Indiana, 100 F. Supp. 3d 661, 678 (S.D. Ind. 2015). The

court considers whether Mr. Mudica’s complaint states a claim against the St. Joseph

Superior Court under the ADA or the Rehabilitation Act.




1 It is unclear whether the St. Joseph Superior Court receives federal funding that would subject
it to Rehabilitation Act liability in this case, but the court does not attempt to resolve that issue
because the complaint is dismissed on other grounds.


                                                 3
USDC IN/ND case 3:20-cv-01007-DRL-MGG document 6 filed 05/10/21 page 4 of 7


       Mr. Mudica alleges that his inability to communicate at the hearings was obvious

to the court. However, his complaint, and the attached hearing transcripts, don’t support

a plausible inference that he was unable to participate fully and meaningfully in the

hearings, or that the St. Joseph Superior Court was aware of any violation of his rights.

       At the initial hearing, Judge Miller listed the alleged probation violations, and Mr.

Mudica stated that he received copies of the “write-ups” for the violations. ECF 4-1 at 13.

At the next hearing, Judge Miller again read the list of violations. With his counsel

present, she explained his right to an evidentiary hearing, and he explicitly waived that

right. Id. at 22-23. His counsel questioned him, on the record, about the violations:

       MR. HILGENDORF: Donald, you understand community corrections says
       you violated some of their conditions while you were in work release,
       correct?

       THE DEFENDANT: Yes.

       MR. HILGENDORF: Did you review those violations?

       THE DEFENDANT: I did.

       MR. HILGENDORF: Are you asking for a hearing so the state can prove
       that, or are you admitting the violations, today?

       THE DEFENDANT: I am going to admit to them.

       MR. HILGENDORF: That’s your decision. Not mine.

       THE DEFENDANT: I did that. I did that.




                                             4
USDC IN/ND case 3:20-cv-01007-DRL-MGG document 6 filed 05/10/21 page 5 of 7


Id. at 23-24. Mr. Mudica says he privately asked his lawyer to be “accommodated in [ ]

future proceedings,” but no one asked for an accommodation from the court.2

       At sentencing, the state objected to a proposal to place Mr. Mudica on home

detention. Id. at 34. Mr. Mudica said, though there were mitigating circumstances for

some of the violations, he had deliberately chosen not to contest them: “I didn’t feel it

was a big point to contest these write-ups. I really didn’t. I figure that maybe my character

would speak for itself.” Id. at 34-35. After Judge Miller ordered that he serve the

remainder of his sentence with the IDOC, Mr. Mudica protested: “Look at the context of

these conduct reports. I only pled guilty because Mr. Moody3 came here and told me that

I was going to go back to home detention. I promise you.” Id. at 44. He continued to argue

until Judge Miller closed the hearing, remarking that Mr. Mudica had “talked more in

court . . . than almost anyone.” Id. at 44-47.

       Mr. Mudica has not raised a plausible inference that his hearing difficulties

stopped him from fully participating in these proceedings, that the St. Joseph Superior

Court refused to accommodate his hearing issues,4 or that the court knew of a substantial



2An appointed public defender is not an agent of the state, see Polk County v. Dodson, 454 U.S. 312
(1981), and Mr. Mudica does not claim the St. Joseph Superior Court knew about this statement
to his lawyer.

3 The record indicates that Mr. Moody may have been Mr. Mudica’s attorney at an earlier stage
in the criminal proceedings. See ECF 4-1 at 14-15.

4More than a year later, Mr. Mudica requested an interpreter from a disability organization for a
hearing before Judge Miller. ECF 4-1 at 62. Mr. Mudica’s chosen interpreter was not present at
the hearing, but an IDOC employee appeared with Mr. Mudica. ECF 4 ¶ 6. At the hearing, which
was held by telephone, Mr. Mudica and Judge Miller spoke directly to each other. See ECF 4-1 at
48-54. Neither the complaint nor the hearing transcript indicates that Mr. Mudica was unable to
fully participate.


                                                 5
USDC IN/ND case 3:20-cv-01007-DRL-MGG document 6 filed 05/10/21 page 6 of 7


likelihood that his rights were being violated. He has not pleaded facts indicating that the

St. Joseph Superior Court denied him access to the courts because of a disability.

Therefore, he has not stated a claim for discrimination against the St. Joseph Superior

Court under the ADA or the Rehabilitation Act.

       B.     Constitutional Claims.

       Mr. Mudica also alleges constitutional violations, but any claims under 42 U.S.C.

§ 1983 would be barred by Heck v. Humphrey, 512 U.S. 477 (1984). “If a judgment in favor

of the plaintiff would necessarily imply the invalidity of his conviction or sentence, . . .

the complaint must be dismissed unless the plaintiff can demonstrate that the conviction

or sentence has already been invalidated.” Id. at 487. A claim is barred under Heck if the

plaintiff’s “specific factual allegations in the complaint are necessarily inconsistent with

the validity of the conviction.” McCann v. Neilsen, 466 F.3d 619, 621 (7th Cir. 2006).

       Mr. Mudica alleges that because he could not properly hear the proceedings, he

did not knowingly admit to the probation violations. His claims are based on his assertion

that the revocation of his placement was invalid. There is no indication that the revocation

has been invalidated, so these claims cannot proceed. See Spencer v. Kemna, 523 U.S. 1, 17

(1998) (applying Heck to parole revocation).

       Ordinarily, the court affords a pro se litigant an opportunity to replead before

dismissing the case with prejudice. Abu-Shawish v. United States, 898 F.3d 726, 738 (7th

Cir. 2018); Luevano v. Wal-Mart, 722 F.3d 1014, 1024-25 (7th Cir. 2013). However, the court

is not required to grant leave to amend when it would be futile. Humid v. Aurora Loan

Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to deny leave to


                                               6
USDC IN/ND case 3:20-cv-01007-DRL-MGG document 6 filed 05/10/21 page 7 of 7


amend where . . . the amendment would be futile.”). In this case, it does not appear that

Mr. Mudica’s allegations can support a cognizable claim.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A, for failure

to state a claim for relief.

       SO ORDERED.

       May 10, 2021                              s/ Damon R. Leichty
                                                 Judge, United States District Court




                                            7
